378 F.2d 60
153 U.S.P.Q. 655
GUNTER & COOKE, INC., Appellant,v.SOUTHERN ELECTRIC SERVICE CO., Inc., Appellee.
No. 10967.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1967.Decided May 24, 1967.

Channing L. Richards, Charlotte, N.C., (R. Roy Mitchell, Jr., Durham, N.C., Richards & Shefte, Charlotte, N.C., and Nye & Mitchell, Durham, N.C., on brief for appellant.
William D. Hall, Washington, D.C., (Thornton H. Brooks, Greensboro, N.C., Moore & Hall, Washington, D.C., and Mc.Lendon, Brim, Brooks, Pierce & Daniels, Greensboro, N.C., on brief) for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and HARVEY, District Judge.
PER CURIAM:


1
This case involves Patent No. 3,006,035, relating to a drive for textile carding machines, issued October 31, 1961, to Josef K. Gunter and now owned by Gunter & Cooke, Inc., plaintiff below, appellant here.  All claims of the patent were held to be invalid but, assuming validity, the court further held that the defendant was guilty of infringement.


2
In a well-considered opinion1 the district court found and determined that drives incorporating the principles of the drive described in the patent in suit were in public use in regular commercial operation and had been described in printed publications more than one year prior to the date of the patent application, 35 U.S.C.A. 102(b); that the patent specification failed to meet the statutory requirement of particularity and distinctness, 35 U.S.C.A. 112; and, that the subject matter of the patent did not rise to the level of invention.


3
We find no error in the decision below and affirm for the reasons stated by the district court.


4
Affirmed.



1
 Gunter & Cooke, Inc. v. Southern Electric Service co., 256 F.Supp. 639 (D.C.M.D.N.C. 1966)